Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 9, 11, 14, 15, 17and 19 are objected to because of the following informalities:  The claims recite a condition language if, that stems from the logic structure if, else the statement or the limitation in this case is not always accomplished because the condition may not occur. The Examiner suggest the use of when in substation.  
In addition the claims use the structure a item/limitation and then said item/limitation, is awkward, The Examiner suggest to use the format a item/limitation then the item/limitation.  Appropriate correction is required.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The combination of the claimed limitation and structure is not found nor suggested by the prior art of record. Regarding claim 1 Toyoda (US 2019/0181677) teaches an UPS device for electric power distribution installations (see Fig. 4), said UPS device comprising: first electric terminals (see T5,  Fig. 4) for electrical connection with an electric load (see 52, Fig. 4) to be fed by said UPS device ; second electric terminals (see T1; Fig. 4) for electrical connection with a power supply source  (see 51, Fig. 4) adapted to feed said UPS device; third electric terminals (see T4; Fig. 4) for electrical connection with a back-up unit adapted to feed said UPS device, when said power supply source is not available,
(see 7,  Fig. 4) an interface stage to electrically couple or decouple said back-up unit with or from said power conversion stage (see 12,  Fig. 4), said interface stage comprising: a switching circuit electrically connected with said third electric terminals (see 15,  Fig. 4) .
 	Kukaya (U.S. 2014/0077595) also in the same filed teaches said back-up unit having one or more replaceable batteries (para 0222).

However, the combination fails to teach said power conversion stage, said switching circuit being adapted to reversibly switch in a conduction condition, at which said switching circuit electrically connects said power conversion stage with third electric terminals, or in an interdiction condition, at which said switching circuit electrically disconnects said power conversion stage from said third electric terminals; a controller operatively coupled with said switching circuit and adapted to command said switching circuit to switch in said conduction condition or said interdiction condition; wherein said interface stage comprises a feeding circuit electrically connected with said third electric terminals and said controller, wherein said feeding circuit is adapted to temporary feed said controller with a first feeding voltage during a transient time interval following a replacement of the batteries of said back-unit with new batteries during a maintenance intervention on said back-up unit, wherein, in response to said first feeding voltage, said controller is adapted to carry out a checking procedure to check whether the new batteries of said back-up unit are sufficiently charged to feed said UPS device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        December 1, 2021